Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 26, 2018

                                      No. 04-16-00671-CR

                                     Luis Alfredo SERVIN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5175
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        Court appointed counsel filed an Anders brief in this appeal on February 6, 2017, and the
State filed a letter waiving its right to file a brief on February 7, 2017. On February 22, 2017,
appellant filed a pro se motion seeking access to the appellate record. On February 23, 2017, this
court ordered that appellant be provided with a copy of the appellate record and ordered
appellant’s pro se brief. After disposing of several additional motions regarding appellant’s
access to the appellate record, this court ordered appellant to file his brief no later than May 9,
2018. Appellant did not file a pro se brief, and this appeal was set at issue on May 24, 2018.

       On June 26, 2018, Mr. Jorge Aristotelidis filed a motion to substitute as counsel and for
an extension of time to review the appellate record. In the motion, Mr. Aristotelidis states he
was retained by appellant’s family on June 25, 2018 “to review the record, and determine if there
are any non-frivolous issues to be raised on appeal.” Mr. Aristotelidis requests thirty days to
review the record “to determine if any meritorious issues can be identified and briefed.”

        The motion is GRANTED IN PART. The clerk of this court is INSTRUCTED to remove
the “at issue” designation for this appeal from the court’s case management system. Mr.
Aristotelidis is ORDERED to file either an appellant’s brief or notice of his intention not to file
an appellant’s brief in this court no later than July 26, 2018. The motion to substitute counsel is
HELD IN ABEYANCE pending Mr. Aristotelidis’s compliance with this order.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court